Name: Commission Regulation (EEC) No 1598/77 of 15 July 1977 laying down detailed rules for the sale of milk and certain milk products at reduced prices to schoolchildren
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 177/22 Official Journal of the European Communities 16 . 7 . 77 COMMISSION REGULATION (EEC) No 1598/77 of 15 July 1977 laying down detailed rules for the sale of milk and certain milk products at reduced prices to schoolchildren Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Milk and Milk Products, HAS ADOPTED THIS REGULATION : Article 1 1 . The beneficiaries of the programme referred to in Article 2(1 ) of Regulation (EEC) No 1080/77 shall , subject as provided in paragraph 2, be schoolchildren attending a school of any grade or category including nursery schools . 2 . However, Member States may limit the number of beneficiaries, for example by fixing an age limit or by excluding certain grades or categories of school . THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ( ! ), as last amended by Regulation (EEC) No 559/76 (2), and in particular Article 28 thereof, Having regard to Council Regulation (EEC) No 1080/77 of 17 May 1977 on the supply of milk and certain milk products at reduced prices to schoolchil ­ dren (3), and in particular Article 4 thereof, Whereas it is desirable, in adopting the detailed rules for the application of the measure provided for in Regulation (EEC) No 1080/77, to take account as far as possible of the programmes already applied in certain Member States and of the experience thus acquired ; whereas it is necessary to specify the benefi ­ ciaries of the said action and the characteristics of the products concerned ; whereas it is also necessary to make provision to ensure that, if semi-skimmed milk is distributed also it cannot be treated more favourably than whole milk ; Whereas it is also necessary to specify the cases in which, under the second subparagraph of Article 2 (4) of Regulation (EEC) No 1080/77, the daily quantity of milk distributed may exceed 0-25 litre ; Whereas, in order to fix the Community contribution , it is necessary to determine for each product the amount corresponding *0 half the target price for milk ; Whereas, moreover, the circumstances in which grants may be made towards the equipment needed in the schools to distribute the products should be specified ; whereas the Member States must ensure that the products concerned are used for their intended purpose ; whereas the Commission must be put in a position to follow the progress of the Member States' programmes by being regularly provided with the necessary information ; Article 2 1 . Pasteurized or UHT-treated semi-skimmed milk, whether or not chocolate-flavoured, shall be included on the list of products distributed . 2. Member States are hereby authorized to limit the programme referred to in Article 2(1 ) of Regulation (EEC) No 1080/77 to one or more of the milk products referred to in Article 2 (3) of the said Regula ­ tion and in paragraph 1 of the present Article, but in no circumstances may whole milk be excluded . 3 . The whole or semi-skimmed milk content of chocolate-flavoured milk must be at least 90 % by weight . 4 . Until such time as Community provisions are adopted on the subject, Member States may fix quality standards for the products at the time of their distribu ­ tion . 5 . When maximum prices for whole milk for consumption distributed in schools are applicable in a Member State, it shall also fix a maximum selling price for semi-skimmed milk, whether or not choco ­ late-flavoured, as referred to in paragraph 1 . (') OJ No L 148 , 28 . 6 . 1968 , p . 18 (2 ) OJ No L 67, 15 . 3 . 1976, p . 9 . 3 OJ No L 131 , 5 . 1 . 1977 , p . 8 . 16. 7 . 77 Official Journal of the European Communities No L 177/23 Article 3 States towards providing schools with equipment to be installed on the premises for the purpose of refrige ­ rating, reheating and distributing milk . No grant shall be made until after the actual installa ­ tion of the equipment concerned . In the case of any school having particular consump ­ tion requirements  for example by reason of student sporting activities or of its operation as a boarding esta ­ blishment or because it provides lunches or canteen facilities and disposing of the appropriate conditions for distribution and control , and equally in the case of establishments for handicapped children , the Member States are authorized to increase the maximum quan ­ tity of 0-25 litre of milk distributed per pupil per schoolday to 0-40 litre . Article 5 Article 4 The Member States shall notify the Commission :  of the general provisions of the programmes esta ­ blished by them, including in particular details of their calculation of the selling price to the school ­ children and of the bodies, authorities or establish ­ ments designated to receive the payments,  before the end of the second month of each school term, of the quantities of whole and semi ­ skimmed milk distributed under their programmes during the previous term . Article 6 1 . The Community contribution for the 1977/78 marketing year shall be : (a) 8-675 units of account per 100 kilograms for whole milk, chocolate-flavoured whole milk or whole milk processed into yoghourt ; (b) 5-00 units of account per 100 kilograms for semi ­ skimmed milk, whether or not chocolate ­ flavoured . 2 . The grant as referred to in the second subpara ­ graph of Article 2(5) of Regulation (EEC) No 1080/77 for the provision of schools with the equipment neces ­ sary to store and distribute the milk may not exceed 50 % of the total financial contribution by the public authority responsible for drawing up and imple ­ menting the programme concerned . This Regulation shall apply only to grants made after its entry into force by the authorities of Member The Member States shall take the necessary measures for the verification of the quantities actually distri ­ buted under the programmes and to ensure that the products concerned are used for their intended purpose . Article 7 This Regulation shall enter into force on the third day of its publication in the Official Journal of the Euro ­ pean Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 15 July 1977 . For the Commission Finn GUNDELACH Vice-President